Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
DETAILED ACTION   
Response to Amendment
2.	Applicant’s amendment filed on:
a. 	05/05/2021 to the Correction Filing and ADS have been acknowledged.
	b.	05/03/2021 to the claim amendments are accepted. In this amendment, Claims 27-41 are added and claims 1-26 are canceled. In response, the 112 rejection has been withdrawn in view of the amendments. 
Allowable Subject Matter 
3.	Claims 27-41 are allowed.  
	Please refer to the previous Office action for the examiner's statement of reasons for allowance regarding the prior art.  
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865  



/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863